Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/044,732.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1-13, 18-28, 31, 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 1 is rejected under 35 U.S.C. 101 because the claim as a whole, considering all claim elements both individually and in combination, does not amount to significantly more than an abstract idea.  
The claim is directed to the abstract idea of mathematical concepts, with the limitations describing mathematical expressions/relationships/formulas. 

	The claims recite:

forming a prediction weighting factor; 
for each element of the vector: 
forming a first prediction of the vector element; 
forming a second prediction of the vector element; 
combining said first prediction and said second prediction using the prediction weighting factor into a combined prediction; 
forming a prediction residual using said vector element and said combined prediction; and 
encoding the prediction residual with a variable bit rate scheme; and 
transmitting the encoded prediction residual.  

The additional elements or combination of elements in the claim other than the abstract idea do not amount to any more than mere instructions to implement the idea on a computer, and recitation of a generic computer structure that serves to perform generic computer functions that are well understood, routine, and conventional activities previously known to the pertinent industry.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more that the abstract idea itself.
The claim limitations merely describe a series of mathematical processes that are not specifically tied to any particular application; there are no limitations or explanations of what the vector, prediction, or encoding represents.  The additional independent and dependent claims also do not provide meaningful limitations to transform the abstract idea into a patent eligible application. 
Further incorporating language that goes into the overall application of these steps may allow for the claims to provide meaningful limitations to transform the 
For example, the application itself is not just for performing mathematical operations on vectors, but the limitations are for audio signal predicative encoding and decoding, and encoding and decoding channel coherence parameters applied on frequency band basis for an audio signal.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-9, 13, 18-24, 28, 31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koishida (NPL provided in IDS  - Koishida, et al “A 16-kbit/s Bandwidth Scalable Audio Coder Based on The G.729 Standard”, 2000).

abstract bandwidth scalable coding, encode speech; section 1 encoder; fig 1; Section 4 LSP parameters - encoding and decoding speech signal, with signal characteristics represented as vectors), the method comprising: 
Formingsection 4 eq 2 alpha and beta); 
for each element of the vector: 
formingsection 4 1st -2nd para: intra frame predictive coefficients; eq 2); 
formingsection 4 1st-2nd para: interframe predictive coefficients; eq 2); 
combiningsection 4 eq 2 – demonstrating combination of intra and inter frame prediction); 
formingsection 4: LSP parameters of enhancement coder are quantized with intraframe and interframe prediction; section 5.1 3rd para: prediction residual); and 
encoding the prediction residual with a variable bit rate scheme (section 5.1 3rd para: prediction residual is encoded; abstract/section 2: scalable coding – where scalable audio coding enables transmission and decoding of bitstream with bitrate that can be adapted to dynamically varying requirements); and 
transmitting the encoded prediction residual (abstract; section 1; fig 1; section 5.1 – where encoded information is transmitted, received by decoder for reconstruction).  

section 4 1st para LSP parameters – speech signal components represented as vectors).  

Regarding claim 3 Koishida teaches The method of claim 1, further comprising: reconstructing the vector element based on the combined prediction and a reconstructed prediction residual (section 4 & section 5 – where the vector element is comprised of information from multiple predictions and once combined, the residual).  

Regarding claim 4 Koishida teaches The method of claim 3, wherein the first prediction is an intra-frame prediction based on the reconstructed vector elements (section 4 1st -2nd para: intraframe prediction; eq 2).  

Regarding claim 5 Koishida teaches The method of claim 2, wherein the second prediction is an inter-frame prediction based on one or more vectors previously reconstructed for the sequence of vectors (section 4 1st-2nd para: interframe prediction; eq 2).  

Regarding claim 6 Koishida teaches The method of claim 4, wherein the intra-frame prediction is formed by performing a process comprising: 
selecting a predictor from a set of predictors (section 4 1st -2nd para: introducing intraframe prediction; eq 2); 
section 4 1st -2nd para: intraframe prediction; eq 2 – applying prediction to elements); and 3371 of PCT/EP2019/058681 Preliminary Amendment Attorney Docket: 3602-1637US2 
encoding an index corresponding to the selected predictor (section 4 1st -2nd para: intraframe prediction; eq 2; section 5 4th para: index is encoded).  

Regarding claim 7 Koishida teaches The method of claim 5, wherein a value from the previous reconstructed vector is used for the inter-frame prediction (section 4 1st-2nd para: interframe prediction; eq 2).  

Regarding claim 8 Koishida teaches The method of claim 5, wherein the inter-frame prediction is formed by performing a process comprising: 
selecting a predictor from a set of predictors (section 4 1st-2nd para: interframe prediction; eq 2 – incorporating predictor); 
applying the selected predictor to the one or more previously reconstructed vectors (section 4 1st-2nd para: interframe prediction; eq 2 – applying prediction to elements); and 
encoding an index corresponding to the selected predictor (section 4 1st-2nd para: interframe prediction; eq 2; section 5 4th para: index is encoded).  

Regarding claim 9 Koishida teaches The method of claim 1, further comprising: 
quantizing the prediction residual to form a first residual quantizer index, wherein the first residual quantizer index is associated with a first code word (section 4; 5.1: LSP quantizer, predictor codebook, prediction residual is encoded with codebook; index is encoded -  prediction residual is encoded with a codebook and thus with a first code word and respective index).  


Regarding claim 13 Koishida teaches The method of claim 1, further comprising: encoding the prediction weighting factor (section 5.1); and transmitting the encoded prediction weighting factor (section 5.1).  


Regarding claim 18 Koishida teaches A method for decoding a vector, the method comprising: 
obtainingand 
for each element of the vector: 
forming a first prediction of the vector element;
forming
combining
decoding
reconstructing the vector element based on the combined prediction and the decoded prediction residual (abstract: decoder; figure 1; introduction: decoder; 5.1 decoder, reconstructed speech).  
Rejected for similar rationale and reasoning as claim 1, where as demonstrated in claim 1 Koishida teaches the limitations; claim 18 presents similar limitations from the decoder perspective, and where Koishida teaches a decoder for decoding the encoded speech signal using processes discussed with encoder to allow for signal to properly be reconstructed.

Regarding claim 19 Koishida teaches The method of claim 18, wherein said vector is one of a sequence of vectors.  
	Rejected for similar rationale and reasoning as claim 2 (with additional explanation regarding decoder in claim 18)

Regarding claim 20 Koishida teaches The method of claim 18, wherein the first prediction is an intra-frame prediction based on the reconstructed vector elements.
Rejected for similar rationale and reasoning as claim 4 (with additional explanation regarding decoder in claim 18)
  
Regarding claim 21 Koishida teaches The method of claim 19, wherein the second prediction is an inter-frame prediction based on one or more vectors previously reconstructed for the sequence of vectors.  
Rejected for similar rationale and reasoning as claim 5 (with additional explanation regarding decoder in claim 18)

Regarding claim 22 Koishida teaches The method of claim 20, wherein the intra-frame prediction is formed by performing a process comprising: receiving and decoding a predictor; and applying the decoded predictor to the reconstructed vector elements.  
Rejected for similar rationale and reasoning as claim 6 (with additional explanation regarding decoder in claim 18)

Regarding claim 23 Koishida teaches The method of claim 21, wherein a value from previous reconstructed vector is used for the inter-frame prediction.  
Rejected for similar rationale and reasoning as claim 7 (with additional explanation regarding decoder in claim 18)

Regarding claim 24 Koishida teaches The method of claim 21, wherein the inter-frame prediction is formed by performing a process comprising: receiving and decoding a predictor; and applying the decoded predictor to the one or more previously reconstructed vectors.
Rejected for similar rationale and reasoning as claim 8 (with additional explanation regarding decoder in claim 18)
  

Regarding claim 28 Koishida teaches The method oclaim 18, wherein the step of obtaining the prediction weighting factor comprises one of (i) deriving the prediction weighting factor and (ii) receiving and decoding the prediction weighting factor. 
Rejected for similar rationale and reasoning as claim 13 (with additional explanation regarding decoder in claim 18)
 


form a prediction weighting factorfor each element of a vector: 
form a first prediction of a vector element; 
form a second prediction of the vector element; 
combine said first prediction and said second prediction using the prediction weighting factor into a combined prediction; 
form a prediction residual using said vector element and said combined prediction; and 
encode the prediction residual with a variable bit rate scheme; and transmit the encoded prediction residual.  
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning

Regarding claim 33 Koishida teaches A decoder comprising a processing circuitry
obtain a prediction weighting factor; and 
for each element of a vector: 
form a first prediction of a vector element; 
form a second prediction of the vector element; 
combine said first prediction and said second prediction using the prediction weighting factor into a combined prediction; 
decode a received encoded prediction residual; and 

Claim recites limitations similar to claim 18 and is rejected for similar rationale and reasoning


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 10-12, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Koishida in view of Duni et al (2012/0029925).

Regarding claim 10 Koishida teaches The method of claim 9, wherein encoding the prediction residual with the variable bit rate scheme comprises: 
determining an amount of remaining bits available for the encoding (abstract; introduction; section 2; section 5); and 
determining [whether the length of] the first code word [exceeds the amount of] (for the) remaining bits (abstract: bandwidth scalable coding, two layers, base and enhancement; introduction: base layer, which is the smallest subset of bit-stream, generated by base encoder and provides minimal quality; enhancement layers are added; section 2; section 5.1; table 3 bit allocation
appears to be discussing scalability – where scalable audio coding enables transmission and decoding of bitstream with bitrate that can be adapted to dynamically varying requirements;
based on bit requirements, coder uses particular code word; as coding is done per layer, additional information can be included in enhancement layers based on bit availability for improved quality).  
While Koishida has these teachings it does not specifically teach where Dunni more explicitly teaches 
determining an amount of remaining bits available for the encoding (92); and 
determining whether the length of the first code word exceeds the amount of remaining bits (92: In order to support a dynamic allocation scheme, it may be desirable to implement the shape quantizer (and the corresponding dequantizer) to select from among codebooks of different sizes (i.e., from among codebooks having different index lengths) in response to the particular number of bits that are allocated for each shape to be quantized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Duni to allow for proper encoding and decoding of the speech based on the bit information.

Regarding claim 11 Koishida and Duni teach The method of claim 10, wherein encoding the prediction residual with the variable bit rate scheme comprises: as a result Duni 92).  
Rejected for similar rationale and reasoning as claim 10

Regarding claim 12 Koishida and Duni teach The method of claim 10, wherein encoding the prediction residual with the variable bit rate scheme comprises: 
as a result of determining that the length of the first code word exceeds the amount of 4371 of PCT/EP2019/058681 Preliminary Amendment Attorney Docket: 3602-1637US2remaining bits, obtaining a second residual quantizer index, wherein the second residual quantizer index is associated with a second code word, and wherein the length of the second code word is shorter than the length of the first code word (Duni 92); and 
determining whether the length of the second code word exceeds the determined amount of remaining bits (Duni 92).  
Rejected for similar rationale and reasoning as claim 10

Regarding claim 25 Koishida and Duni teach The method oclaim 18, wherein decoding the encoded prediction residual further comprises: 
determining an amount of remaining bits available for decoding (Duni 92 dequantizer); and 
determining whether decoding the encoded prediction residual exceeds the amount of remaining bits (Duni 92).  
Rejected for similar rationale and reasoning as claim 10 (with additional explanation regarding decoder in claim 18)

Duni 92).  
Rejected for similar rationale and reasoning as claims 10-12 (with additional explanation regarding decoder in claim 18)

Regarding claim 27 Koishida and Duni teach The method of claim 25, wherein decoding the encoded prediction residual further comprises: 
as a result of determining that decoding the encoded prediction residual does not exceed the amount of remaining bits, deriving the prediction residual based on a residual quantizer index, wherein the residual quantizer index is a quantization of the prediction residual (Duni 92).  
Rejected for similar rationale and reasoning as claim 11 (with additional explanation regarding decoder in claim 18)


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
	Jaillet et al (2011/0249822) abstract: method for coding a multi-channel audio signal; 14: spatial coherence; 131: intra-frame or inter-frame predictions can be used

EXAMINER NOTES:
	Incorporating language such as an audio signal, and where the vector is a spatial or channel coherence vector will likely advance prosecution (for both 101 and art rejection).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655